Case 3:19-cv-00236-JRW Document 14-1 Filed 10/21/19 Page 1 of 23 PageID #: 269




                    UNITED STATES DISTRICT COURT
                    WESTERN DISTRICT OF KENTUCKY
                         LOUISVILLE DIVISION

JANE DOE                         )
                                 )
     Plaintiff,                  )                Case No. 3:19-cv-236-GNS
                                 )
v.                               )                Filed Electronically
                                 )
THE SUPREME COURT OF             )
KENTUCKY; THE KENTUCKY BAR )
ASSOCIATION; THE KENTUCKY        )
BOARD OF BAR EXAMINERS; THE )
KENTUCKY OFFICE OF BAR           )
ADMISSIONS; THE KENTUCKY BAR )
CHARACTER AND FITNESS            )
COMMITTEE; THE KENTUCKY          )
LAWYERS’ ASSISTANCE PROGRAM )
FOUNDATION, INC.; ELIZABETH      )
SUSAN FEAMSTER; PAMELA           )
YVETTE HOURIGAN;                 )
                                 )
and                              )
                                 )
THE KENTUCKY LAWYERS’            )
ASSISTANCE PROGRAM               )
COMMISSION                       )
                                 )
     Serve: Asa “Pete Gullett    )
            323 West Main Street )
            Suite 600            )
            Louisville, KY 40202 )
                                 )
     Defendants.                 )

                               * * * * *
                       FIRST AMENDED COMPLAINT

      Plaintiff Jane Doe, by counsel, for her First Amended Complaint against

Defendants Supreme Court of Kentucky, Kentucky Board of Bar Examiners,

Kentucky Office of Bar Admissions, Kentucky Bar Association, Kentucky Bar


                                        1
Case 3:19-cv-00236-JRW Document 14-1 Filed 10/21/19 Page 2 of 23 PageID #: 270




Character and Fitness Committee, Kentucky Lawyers’ Assistance Program,

Elizabeth Susan Feamster, and Pamela Yvette Hourigan, states as follows:

                             JURISDICTION & VENUE

        1.    This Court has original jurisdiction pursuant to 28 U.S.C. §§ 1331 and

1343.

        2.    This Court has supplemental jurisdiction over state law claims

pursuant to 28 U.S.C. § 1367.

        3.    Venue is proper in the Western District of Kentucky, Louisville

Division, pursuant to 28 U.S.C. § 1391(b)(2) as substantial part of the events and/or

omissions giving rise to Plaintiff’s action occurred and are occurring within this

judicial district.

                                    THE PARTIES

        4.    The Plaintiff requests anonymity to prevent further injustice. Plaintiff

is an attorney, first licensed to practice law in Florida in 2006, and conditionally

licensed in Kentucky as of April 28, 2016. Plaintiff is a resident of the State of

Kentucky, residing in the Western District. Plaintiff is a person with a qualifying

disability and is otherwise sui juris.

        5.    Defendant SCOKY was created in 1975 by state constitutional

amendment. SCOKY has exclusive jurisdiction to regulate the admissions of

persons to the practice of law. SCOKY has discretion to review, approve and create

rules governing bar admissions and membership. SCOKY, and its affiliated

agencies, are “public entities” within the definitions of Title II of the ADA, 42 U.S.C.

§ 12131(1).

                                           2
Case 3:19-cv-00236-JRW Document 14-1 Filed 10/21/19 Page 3 of 23 PageID #: 271




      6.     SCOKY created Defendant KBA in 1980 under SCR 3.025. The KBA

defines itself as “an independent agency of [SCOKY]” on its website. The KBA

possesses the sole authority to regulate lawyers in Kentucky. The KBA is a public

entity.

      7.     Defendant KBBE administers the bar examination and oversees bar

admission qualifications, procedures and related issues. The KBBE is a public

entity.

      8.     Defendant CFC is an administrative board within the SCOKY which

conducts hearings and makes character and fitness determinations regarding bar

exam applicants. The CFC is a state entity.

      9.     Defendant KYOBA analyzes bar exam applications and conducts

investigations with the power to divert applications to the CFC for further review.

KYOBA works in conjunction with the CFC to recommend admission to candidates

who show good character and fitness standards. KYOBA is a public entity.

      10.    Defendant Feamster is an attorney and member of the KBA acting as

General Counsel and Director of the KBA, CFC, KBBE, KYOBA and other entities

within the KBA. Feamster is sued in her individual capacity.

      11.    Defendant KYLAP Foundation is a Kentucky corporation designated

as a 501(c)(3) nonprofit entity created pursuant to SCOKY SCR 3.910(8) to “assist

Kentucky's lawyers, law students and judges who suffer from impairments

including drug, alcohol, or other addictions, depression, and other mental health

disorders.” KYLAP Foundation is a public entity.




                                          3
Case 3:19-cv-00236-JRW Document 14-1 Filed 10/21/19 Page 4 of 23 PageID #: 272




      12.    Defendant KYLAP Commission was created pursuant to SCR 3.920

with “the general responsibility for the administration of [the KYLAP program]

with the authority to “[a]dopt operating policies and procedures as necessary and

appropriate to implement” the KYLAP program and the SCOKY rules. KYLAP

Commission is a public entity.

      13.    Defendant Pamela Yvette Hourigan is responsible for executing orders

of conditional admissions mandated by SCOKY and its affiliated entities (i.e. CFC,

KYOBA and KBBE). Hourigan is an attorney licensed by the KBA and acting

Director of KYLAP with the authority to influence the KBA’s membership decisions.

Hourigan is sued in her official and individual capacity.

      14.    For the purpose of this Complaint, State Defendants includes the

Supreme Court of Kentucky, the Kentucky Bar Association, the Kentucky Board of

Bar Examiners, the Kentucky Office of Bar Admissions, the Kentucky Bar

Character and Fitness Committee, the Kentucky Lawyers’ Assistance Foundation,

Inc., and the Kentucky Lawyers’ Assistance Program Commission.

                            FACTUAL BACKGROUND

      15.    Plaintiff was born and raised in the Commonwealth of Kentucky. She

graduated from college at a Kentucky university in 2003, then attended law school

and practiced in Florida from 2006 to present.

      16.    Plaintiff was diagnosed with Bipolar I Disorder in 2014 after

experiencing mania while taking a prescribed antidepressant medication. Without

any prior history of illness, Plaintiff began experiencing manic episodes and

behaving out of character, although never harmful to herself or others.

                                          4
Case 3:19-cv-00236-JRW Document 14-1 Filed 10/21/19 Page 5 of 23 PageID #: 273




       17.    Plaintiff worked in government and private practices in Florida before

returning to Kentucky in 2014.

       18.    At all times pertinent to this lawsuit, Plaintiff was in good standing

with the Florida Bar.

       19.    At all times pertinent to this lawsuit, Plaintiff remains a qualified

individual with a disability. Plaintiff suffers from a mental impairment and/or has a

record of impairment which substantially limits one or more of her major life

activities.

       20.    The Florida Bar, concerned with certain social media posts by Plaintiff,

placed her in a diversion program contract to be monitored by the Florida Lawyers’

Assistance Program (FLAP) for three years (2015 – 2018) whereby Plaintiff’s

Kentucky physician would monitor and report to the FLAP physicians.

       21.    Since her diagnosis, the Plaintiff’s medical doctors have encouraged

and recommended Plaintiff continue practicing law without concerns for her or the

public’s safety.

       22.    Plaintiff’s psychiatrist monitored her progress and reported

prescription and therapy compliance to the FLAP director from 2015 to 2018.

       23.    Plaintiff’s FLAP agreement did not require residency in Florida,

substance abuse testing, or disclosure of her FLAP agreement to her employers.

       24.    On June 15, 2018, FLAP released Plaintiff from her Florida diversion

agreement after completing all conditions and obtaining a letter from her physician

indicating her full compliance with treatment. Plaintiff never violated her FLAP




                                           5
Case 3:19-cv-00236-JRW Document 14-1 Filed 10/21/19 Page 6 of 23 PageID #: 274




agreement and Plaintiff was never prohibited from practicing law in the state of

Florida.

      25.       On December 9, 2015, Plaintiff submitted an online application to the

KBA and otherwise complied with SCR 2.022 requesting the KBA’s approval to sit

for the February 2016 bar exam. Florida does not reciprocate bar admission with

other states.

      26.       The KBA’s application process required Plaintiff to disclose she had a

history of and treatment for depression and Bipolar I Disorder. In compliance with

the full disclosure and candor requirements of the KBA, Plaintiff responded in good

faith to the KBA’s questions.

      27.       On December 9, 2015, as required by the KBA application, Plaintiff

mailed two notarized medical records releases allowing the KBA and its affiliated

entities and agents complete access to her personal and private medical records,

including treatment notes.

      28.       On December 10, 2015, Plaintiff supplemented her KBA application

with a certificate of good standing from the Florida Bar Association that revealed no

public discipline since Plaintiff’s admission in April of 2006.

      29.       On December 17, 2015, Plaintiff received an email from Kristen E.

Northcutt, Deputy Director of KYOBA, notifying her KYOBA required a medical

release from Plaintiff’s psychiatrist in Florida.

      30.       On that same day, Plaintiff returned a third medical records release,

signed and notarized, via emailed PDF, to Northcutt granting complete access to

FLAP monitoring records.

                                            6
Case 3:19-cv-00236-JRW Document 14-1 Filed 10/21/19 Page 7 of 23 PageID #: 275




         31.   On December 29, 2015, Plaintiff received an email from

“NoReply@kyoba.org” confirming that her supplemental application requirements

were complete.

         32.   On January 7, 2016, Northcutt notified Plaintiff KYOBA had not

received the records from Plaintiff’s psychiatrist in Florida and Plaintiff’s

application could not be processed until the records were received.

         33.   On January 7, 2016, Plaintiff notified Northcutt her psychiatrist would

fulfill KYOBA’s records request shortly.

         34.   On January 15, 2016, Plaintiff provided an individually-tailored letter

from her psychiatrist assuring the KBA of her compliance with medical advice,

prescription instructions, and FLAP contract requirements. Plaintiff did so in order

to avoid practice limitations, delays for further CFC investigation(s) and/or punitive

sanctions from the KBA. The physician’s letter stated that Plaintiff is compliant

with treatments and expected to function professionally while under treatment

without risk to herself or others.

         35.   Under ADA guidelines pertaining to the depth of permitted inquiry,

this physician’s letter should have been sufficient to conclude the KBA’s

investigation. Despite this letter, the state defendants and its agents continued its

investigation.

         36.   On January 19, 2016, Plaintiff was required to send a broader medical

records release form to Stephanie Thomas, KYOBA Application Analyst, which

permitted the KBA access to inpatient records, outpatient records, and treatment

notes.

                                           7
Case 3:19-cv-00236-JRW Document 14-1 Filed 10/21/19 Page 8 of 23 PageID #: 276




      37.    On February 3, 2016, Northcutt notified Plaintiff she had not been

cleared by the Character and Fitness Committee and would be required to complete

a waiver in order to sit for the February bar exam.

      38.    On February 8, 2016, having no other options, the Plaintiff signed and

notarized the waiver and returned it to KYOBA.

      39.    On February 23 and 24, 2016, Plaintiff took the Kentucky Bar

Examination in Lexington, Kentucky.

      40.    On March 28, 2016 Plaintiff received a “consent agreement” for

conditional admission from the KBA stating that she could not practice without,

among other conditions: 1) a KYLAP agreement; 2) continued compliance with

FLAP; 3) quarterly reporting to the CFC; 4) physician and treatment compliance; 5)

proof of compliance submissions; 6) disclosures of information regarding “adverse

incidences”; and 7) residency in Kentucky for the entire period of the agreement

unless relocation is for employment and the KBA approves.

      41.    Plaintiff had no option but to sign the agreement so she could practice

law. Plaintiff signed in good faith and sought to negotiate a fair agreement with

KYLAP that would operate similarly to her existing FLAP agreement.

      42.    Plaintiff provided Hourigan with a copy of her FLAP agreement for use

in crafting her KYLAP agreement and forwarded the January 15, 2016 letter from

her physician to Hourigan’s office.

      43.    On March 28, 2016, the Plaintiff emailed Hourigan to inquire and set

up her KYLAP agreement.




                                          8
Case 3:19-cv-00236-JRW Document 14-1 Filed 10/21/19 Page 9 of 23 PageID #: 277




      44.    On or about March 31, 2016, Hourigan assured Plaintiff that her

KYLAP agreement would be similar to her FLAP agreement, and would not limit

work in or out of Kentucky. Hourigan further assured Plaintiff via telephone she

would craft an agreement tailored to her diagnosis whereby Hourigan would be

Plaintiff’s monitor. Hourigan told Plaintiff that she could telephone or text her

check-ins to comply with monitoring. Hourigan requested a copy of Plaintiff’s FLAP

agreement be emailed to her.

      45.    On April 8, 2016, Plaintiff learned she had passed the Kentucky bar

exam and tendered payment for prorated dues and the fee for the swearing-in

ceremony scheduled in Frankfort for April 28, 2016.

      46.    On April 13, 2016, after no contact from Hourigan or KYLAP staff for

two weeks regarding the agreement, Plaintiff emailed Hourigan again to schedule

the required in-person meeting. The Plaintiff and Hourigan agreed to meet prior to

the swearing-in ceremony.

      47.    On April 13, 2016, the parties verbally discussed the KYLAP

agreement and how it would be crafted to mirror Plaintiff’s FLAP agreement. The

KYLAP agreement was to require no additional conditions or monitors.

      48.    On April 26, 2016, Plaintiff had still not received the proposed KYLAP

agreement as promised. Plaintiff emailed Hourigan to confirm a previously

scheduled April 28, 2016 meeting.

      49.    On April 28, 2016, Hourigan sent a text message that she would be at

Plaintiff’s hotel by 8:15 a.m. Hourigan, later, texted that she was running late and

they would meet on the steps of the Capitol.

                                          9
Case 3:19-cv-00236-JRW Document 14-1 Filed 10/21/19 Page 10 of 23 PageID #: 278




       50.    Just minutes prior to her swearing-in, Hourigan met with Plaintiff

 within earshot of other bar applicants outside of the Capitol entry doors. During the

 discussion, Plaintiff was required to publicly discuss the KYLAP contract and

 Plaintiff’s health matters with Hourigan.

       51.    Hourigan presented a proposed KYLAP agreement that was not

 individually-tailored as promised. Instead, it required random drug testing and

 mouth swab testing for alcohol. Plaintiff has never had issues with drugs or alcohol.

 These and other provisions were unjustified.

       52.    Plaintiff objected and informed Hourigan that she would not sign the

 proposed agreement because it was boilerplate and reflected a KYLAP agreement

 for someone with drug and alcohol issues. Plaintiff also informed Hourigan that the

 agreement violated her rights under the ADA, that such conditions were

 unjustified, and the ADA does not permit the disabled to be treated like criminals.

       53.    Hourigan indicated that the alcohol testing provisions were standard

 KYLAP conditions, and that her research showed that Plaintiff’s prescribed

 medications required alcohol abstinence.

       54.    One fellow applicant, hearing the discussion between Plaintiff and

 Hourigan, asked Plaintiff about the meeting. Plaintiff was again embarrassed and

 humiliated that her private information was presented in a public forum.

       55.    Absent a KYLAP agreement, Plaintiff was unable to practice law.

 Between April 28, 2016 and May 2, 2016, Plaintiff continued attempts to reach an

 ADA-compliant agreement without success.




                                            10
Case 3:19-cv-00236-JRW Document 14-1 Filed 10/21/19 Page 11 of 23 PageID #: 279




       56.      On April 28, 2016, Hourigan requested a fourth medical records

 release from Plaintiff, and Plaintiff complied by sending a release to both Hourigan

 and her physician.

       57.      On May 5, 2016, Plaintiff, hearing nothing and anxious to begin

 practicing law in Kentucky, contacted Hourigan via email to check on the status of

 her KYLAP agreement, asking if there was anything she could do to expedite

 medical records to ease the process.

       58.      Between May 5, 2016 and May 10, 2016, Plaintiff and Hourigan

 exchanged emails regarding discussions with the doctor. Hourigan asked Plaintiff to

 have her physician contact her directly.

       59.      Plaintiff arranged for a call between Hourigan and her physician on

 May 9, 2016.

       60.      On May 9, 2016, Plaintiff’s physician called at the scheduled time, but

 Hourigan did not answer. He was forced to leave a message.

       61.      During this time, Plaintiff lost several opportunities to work for

 private clients and law firms. Plaintiff was forced to leave a position at a private

 law firm because she was ineligible to practice law.

       62.      Plaintiff’s physician later advised Hourigan that he did not recommend

 the alcohol abstinence provision, as he did not see its necessity or justification.

       63.      On May 16, 2016, Hourigan notified Plaintiff she refused to accept the

 physician’s medical opinion and would not drop the alcohol abstinence provision

 from the KYLAP agreement.




                                             11
Case 3:19-cv-00236-JRW Document 14-1 Filed 10/21/19 Page 12 of 23 PageID #: 280




       64.    Hourigan disregarded the physician’s opinion and sought the

 imposition of boilerplate and punitive conditions without medical evidence.

 Hourigan acted in an illegal and intentionally discriminatory manner and violated

 provisions of the ADA.

       65.    On June 2, 2016, Plaintiff retained Peter Ostermiller to represent her

 in regard to her Kentucky bar admission.

       66.    On June 6, 2016, Hourigan notified Lisa Larkey of KYOBA that

 Plaintiff was in violation of her conditional admission contract and requested an

 order to show cause to punish Plaintiff for refusing to sign Hourigan’s unlawful

 KYLAP contract.

       67.    On June 14, 2016, KBA General Counsel Feamster also notified

 Plaintiff she was in violation of her conditional admission contract.

       68.    On June 21, 2016, Feamster asked Ostermiller to confirm Plaintiff was

 not practicing law in Kentucky.

       69.    Between April 28, 2016 and August 28, 2018, Plaintiff did not practice

 law in the Commonwealth of Kentucky.

       70.    On July 5, 2016, Ostermiller informed Feamster that Plaintiff would

 not consent to the proposed KYLAP agreement.

       71.    On July 19, 2016, via counsel, Plaintiff sent an additional letter to the

 KBA and Hourigan from her doctor, notifying them Plaintiff showed no signs of

 substance abuse and could consume alcohol on her medication.

       72.    On July 29, 2016, the KYLAP agreement was revised regarding alcohol

 monitoring conditions, but the residency requirements, additional monitoring and

                                           12
Case 3:19-cv-00236-JRW Document 14-1 Filed 10/21/19 Page 13 of 23 PageID #: 281




 additional counseling requirements remained in the conditional admission and

 KYLAP agreements. It provided that if Plaintiff changed residency for more than a

 week, she “SHALL be subject to review and full compliance with all rules and

 regulations governing admission to the bar.” The new proposed KYLAP agreement

 stated that Plaintiff must notify Hourigan if leaving town for business or pleasure

 for one week or more. Plaintiff was concerned with the residency requirement given

 that she had was prohibited from working in Kentucky and required out-of-state

 work to support herself.

       73.    Unable to leave the state under the terms of the conditional agreement

 and suspended from the practice of law, Plaintiff volunteered at a non-profit center

 which receives Kentucky Bar Foundation (“KBF”) grants, among other federal, state

 and local funding, to assist in refugee resettlement. Plaintiff’s volunteerism lead to

 an offer for employment to teach basic introductory civics, safety and sewing

 courses to refugees for a low hourly pay through a KBF grant. In this job, Plaintiff

 would not perform legal tasks; the center’s immigration attorney and her assistant

 engaged in those functions. The position required Plaintiff to organize courses,

 schedule translators and contact speakers/trainers for refugees to learn about

 dialing 9-1-1, CPR, avoiding arrest, minding domestic violence laws, getting

 children to school, obtaining medical insurance, going to doctors, getting vaccines,

 applying for public assistance, finding translators at the courthouse, job readiness,

 sewing, and other basic civics topics for new residents.

       74.    In October 2016, Plaintiff reported this position to the KBA.

 Thereafter, Feamster demanded Plaintiff prove that she was not practicing law and

                                           13
Case 3:19-cv-00236-JRW Document 14-1 Filed 10/21/19 Page 14 of 23 PageID #: 282




 required her employer’s contact information. Feamster also demanded Plaintiff’s job

 description, advertisements, supervisor contact information, a written explanation

 how she learned of the job, and detailed information concerning each interview she

 attended.

       75.      On November 7, 2016, Feamster notified Plaintiff via email that she

 must appear before the KBA’s CFC for a formal hearing and reiterated Plaintiff

 must not practice law in Kentucky.

       76.      On November 15, 2016, Plaintiff emailed Feamster requesting a

 professional conversation in lieu of a costly hearing to discuss the ADA issues and

 how the parties could resolve concerns on both sides.

       77.      Plaintiff had been unable to practice for seven months after expending

 a great deal of money in application and exam costs and could not afford the

 hearing fee.

       78.      Feamster responded by email that the CFC was unwilling to

 accommodate Plaintiff’s request, that a hearing was mandatory, and Plaintiff must

 pay a $750 bond.

       79.      In response to Plaintiff’s request for time to pay for the hearing,

 Feamster agreed that the hearing could be paid for and scheduled after the 2016

 holiday season.

       80.      In an effort to prevent additional disclosure of her private medical

 information to her new employer, Plaintiff wrote a lengthy email hoping to provide

 Feamster the information she sought regarding Plaintiff’s current position.




                                             14
Case 3:19-cv-00236-JRW Document 14-1 Filed 10/21/19 Page 15 of 23 PageID #: 283




        81.      Feamster continued to demand additional documents and contact

 information for Plaintiff’s employer.

        82.      Defendants’ conduct caused Plaintiff such distress that she required

 inpatient care beginning December 7, 2016.

        83.      Plaintiff sent an email to Feamster on February 16, 2017 to discuss

 scheduling the CFC hearing and provide the bond payment.

        84.      On April 14, 2017, an updated Second Order to Show Cause was sent

 to Plaintiff.

        85.      On April 27, 2017, the formal hearing was held. Plaintiff again

 expressed her concerns with the Defendants’ ADA noncompliance.

        86.      During the hearing, Feamster failed to raise conduct or behavioral

 concerns to justify issuing Plaintiff a conditional license. Instead, she relied only on

 Plaintiff’s Bipolar I Disorder diagnosis, treatment and private medical records.

 Feamster further admitted the agreement was standard for all conditionally

 admitted attorneys and was not individually-tailored.

        87.      On May 22, 2017, Feamster notified Plaintiff that the CFC was

 recommending SCOKY permanently revoke Plaintiff’s license.

        88.      On July 29, 2017, Plaintiff was billed for KBA membership dues, which

 she paid timely.

        89.      On January 3, 2018, Plaintiff requested an exemption to the New

 Lawyer Program as an attorney with practice experience “in another jurisdiction for

 a minimum of five years.” Plaintiff was denied and attended the NLP on January 25

 and 26, 2018.

                                             15
Case 3:19-cv-00236-JRW Document 14-1 Filed 10/21/19 Page 16 of 23 PageID #: 284




       90.    Since Plaintiff’s swearing-in ceremony and bar number receipt on April

 28, 2016 in Frankfort, she continually appeared on the KBA’s public website as an

 attorney with full practice capability, listed in “good standing”. However, she had to

 turn away private clients and explain why she could not assist in Kentucky cases.

       91.    On May 30, 2018, over a year after the CFC hearing and Feamster’s

 communication that the CFC intended to recommend permanent revocation,

 Feamster emailed Plaintiff asking her to attend an informal CFC hearing.

       92.    On June 1, 2018, Plaintiff received notice from the Florida Bar and

 FLAP that the FLAP conditions were met and diversion was concluded. In closing

 the file, Plaintiff’s physician/monitor remarked that he had no concerns regarding

 her mental health and encouraged her to continue practicing law.

       93.    On July 6, 2018, Plaintiff attended the informal hearing where she was

 again questioned by the CFC regarding her disability. At the close of the hearing,

 Plaintiff hand-delivered the most recent physician/monitor letter and the Florida

 Bar’s release to the CFC and Feamster.

       94.    On July 12, 2018, Plaintiff received an email from Feamster

 demanding more information regarding Plaintiff’s medical treatment since 2016.

       95.    On August 13, 2018, Plaintiff responded, again advising Feamster of

 Defendants’ ongoing ADA violations and seeking unconditional admission.

       96.    On August 22, 2018, Feamster located the physician’s letter Plaintiff

 hand-delivered at the July 6, 2018, informal hearing and advised Plaintiff she

 forwarded the letter to the CFC committee.




                                           16
Case 3:19-cv-00236-JRW Document 14-1 Filed 10/21/19 Page 17 of 23 PageID #: 285




        97.    On August 28, 2018, Feamster notified Plaintiff of her unconditional

 admission to the Kentucky bar.

        98.    As recently as December 2018, Plaintiff’s official bar files contained

 confidential and protected health information and multiple orders to show cause

 which reference her disability and treatment as character and professional flaws.

 Plaintiff’s official KBA files contained no notation that the orders to show cause

 have been dismissed.

                            COUNT I
 VIOLATION OF TITLE II OF THE AMERICANS WITH DISABILITIES ACT
                      (STATE DEFENDANTS)

        99.    Plaintiff hereby incorporates by reference each of the allegations set

 forth in the preceding paragraphs as if re-alleged fully herein.

        100.   State Defendants are public entities subject to Title II of the ADA as

 defined by 42 U.S.C. § 12131(1).

        101.   Plaintiff is a qualified individual with a disability as defined by 42

 U.S.C. § 12131(2).

        102.   State Defendants violated the Title II of the ADA by administering its

 licensing and bar admission system in a manner that denied Plaintiff the

 opportunity to participate in and the benefits of the licensing and bar admission

 system based solely on her disability.

        103.   State Defendants violated Title II of the ADA, 42 U.S.C. § 12132, and

 its implementing regulations by discriminating against Plaintiff in its

 administration of its licensing and bar admission system based solely on her

 disability.

                                            17
Case 3:19-cv-00236-JRW Document 14-1 Filed 10/21/19 Page 18 of 23 PageID #: 286




       104.   State Defendants violated the ADA by retaliating against Plaintiff for

 opposing an act or practice made unlawful by the ADA/

       105.   Defendants took these actions with discriminatory intent and with

 deliberate indifference to Plaintiff’s federally protected rights.

       106.   Further, Defendants engaged in this conduct with malice or reckless

 disregard for Plaintiff’s federally protected rights.

       107.   Plaintiff has suffered injury due to the actions and inactions of

 Defendants and is entitled to compensatory and punitive damages and is entitled to

 recover those attorney fees, expert fees, costs and expenses incurred in this case

 from the Defendants pursuant to 42 U.S.C. § 12101 et seq.

                             COUNT II
        VIOLATION OF SECTION 504 OF THE REHABILITATION ACT
                        STATE DEFENDANTS

       108.   Plaintiff hereby incorporates by reference each of the allegations set

 forth in the preceding paragraphs as if re-alleged fully herein.

       109.   Plaintiff is a qualified individual within the meaning of the

 Rehabilitation Act.

       110.   State Defendants are public entities within the meaning of the

 Rehabilitation Act.

       111.   State Defendants, as recipients of federal financial assistance,

 discriminated against Plaintiff as a qualified individual with a disability within the

 meaning of the Rehabilitation Act by administering its licensing and bar admission

 system in a manner that excluded her participation in, and denies her benefit of,

 the licensing and bar admission system solely based on her disability.

                                            18
Case 3:19-cv-00236-JRW Document 14-1 Filed 10/21/19 Page 19 of 23 PageID #: 287




       112.   State Defendants violated the Rehabilitation Act by discriminating

 against Plaintiff in administering its licensing and bar admission system solely

 based on her disability and retaliated against Plaintiff for notifying State

 Defendants of their ADA and Rehabilitation Act violations.

       113.   Plaintiff has suffered injury due to the actions and inactions of

 Defendants and is entitled to compensatory and punitive damages and is entitled to

 recover those attorney fees, expert fees, costs and expenses incurred in this case

 from the Defendants pursuant to 29 U.S.C. § 794a.

                       COUNTS III
 DEPRIVATION OF EQUAL PROTECTION- U.S. CONST. AMEND. XIV
                   (ALL DEFENDANTS)

       114.   Plaintiff hereby incorporates by reference each of the allegations set

 forth in the preceding paragraphs as if re-alleged fully herein.

       115.   Plaintiff challenges the Defendants’ licensing and bar admission

 scheme both facially and as applied to her.

       116.   The Fourteenth Amendment to the United States Constitution,

 enforceable pursuant to 42 U.S.C. § 1983, provides that no state shall deny to any

 person within its jurisdiction the equal protection of the laws.

       117.   Under the Equal Protection Clause, discrimination based on disability

 is presumptively unconstitutional and subject to heightened scrutiny.

       118.   Defendants’ licensing and bar admission system discriminates against

 individuals with mental disabilities like Plaintiff.

       119.   Defendants’ licensing and bar admission system facially classifies

 people based on their status as individuals with mental disabilities.

                                            19
Case 3:19-cv-00236-JRW Document 14-1 Filed 10/21/19 Page 20 of 23 PageID #: 288




        120.   Under Defendants’ licensing and bar admission system, individuals

 with mental disabilities like Plaintiff are required to disclose and provide personal

 and private medical information and records not required of those with physical

 disabilities or no disabilities.

        121.   Defendants’ licensing and bar admission system and its discrimination

 against individuals with mental disabilities like Plaintiff is not substantially

 related to any important government interest.

        122.   Defendants’ licensing and bar admission system denies individuals

 with mental disabilities, like Plaintiff, equal protection of the laws in violation of

 the Equal Protection Clause of the Fourteenth Amendment.

        123.   Defendants’ discriminatory actions against Plaintiff based on her

 status as a individual with a mental disability were intentional or committed with

 reckless or callous disregard for her rights.

        124.   As a result of Defendants’ discriminatory licensing and bar admission

 system, Plaintiff has suffered injury and is entitled to compensatory and punitive

 damages as well as reasonable costs, including attorneys’ fees pursuant to 42 U.S.C.

 § 1988.

                               COUNT IV:
                              DEFAMATION
                  (DEFENDANTS FEAMSTER AND HOURIGAN)

        125.   Plaintiff hereby incorporates by reference each of the allegations set

 forth in the preceding paragraphs as if re-alleged fully herein.

        126.   Feamster and Hourigan made false statements injurious to Plaintiff’s

 reputation and good name.

                                            20
Case 3:19-cv-00236-JRW Document 14-1 Filed 10/21/19 Page 21 of 23 PageID #: 289




       127.   Feamster and Hourigan alleged Plaintff was unfit to practice law

 because of her disability.

       128.   Damages in a per se action of slander are presumed and require no proof

 of special damages.

       129.   Plaintiff demands compensatory and punitive damages, as well as

 attorney fees and orders necessary to expunge KBA files of defamatory content.

       130.   Plaintiff has suffered and will continue to suffer damages in the future

 as a result of Feamster and Hourigan’s conduct.

                                COUNT V
              INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS
                  (DEFENDANTS FEAMSTER AND HOURIGAN)

       131.   Plaintiff hereby incorporates by reference each of the allegations set

 forth in the preceding paragraphs as if re-alleged fully herein.

       132.   Feamster and Hourigan intended to cause Plaintiff emotional distress

 by their conduct toward Plaintiff.

       133.   Feamster and Hourigan had reason to know that such distress would

 result from their conduct.

       134.   Feamster and Hourigan’s conduct caused Plaintiff to experience severe

 emotional distress.

       135.   Feamster and Hourigan were aware that their conduct was harmful

 and detrimental to Plaintiff’s profession, reputation, and finances.

       136.   Feamster and Hourigan did not curtail their discriminatory conduct

 despite Plaintiff’s good faith efforts to negotiate ADA-compliant terms in the

 conditional admission and KYLAP agreements.

                                           21
Case 3:19-cv-00236-JRW Document 14-1 Filed 10/21/19 Page 22 of 23 PageID #: 290




       137.     Feamster and Hourigan caused tangible, financial, reputational,

 emotional, professional, and other injuries to Plaintiff.

       138.     Punitive damages are appropriate because Feamster and Hourigan

 acted in an oppressive fashion with specific intent to cause cruel and unjust

 hardships to Plaintiff.

                                REQUEST FOR RELIEF

       WHEREFORE, Plaintiff requests that the Court grant the following relief:

       1.       Entry of judgment in favor of them, together with an award of

 compensatory damages;

       2.       An award of attorney fees, costs and expenses incurred in prosecuting

 this action;

       3.       Punitive damages;

       4.       Injunctive relief requiring State Defendants to remove show cause

 orders and medical information and records from Plaintiff’s file;

       5.       Pre-judgment and post-judgment interest at the maximum rate

 allowed by law;

       6.       Trial by jury on all triable issues; and

       7.       All other relief to which they may be entitled.




                                             22
Case 3:19-cv-00236-JRW Document 14-1 Filed 10/21/19 Page 23 of 23 PageID #: 291




                                        Respectfully submitted,

                                        CRAIG HENRY PLC

                                        /s/ Tyler A. Larson      ________
                                        Michele Henry
                                        Tyler A. Larson
                                        401 West Main Street, Suite 1900
                                        Louisville, Kentucky 40202
                                        T: (502) 614-5962
                                        F: (502) 614-5968
                                        mhenry@craighenrylaw.com
                                        tlarson@craighenrylaw.com
                                        Counsel for Jane Doe

                           CERTIFICATE OF SERVICE

       I certify that the foregoing was served by operation of the Court’s ECF
 system on October 21, 2019 upon all counsel of record.

                                               /s/ Tyler Larson
                                               Counsel for Jane Doe




                                          23
